Citation Nr: 0107449	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-06 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for a seizure 
disorder.

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to April 
1975 and from August 1983 to March 1986.  The veteran had 
subsequent service with the Air Force Reserves until March 
1999.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the benefits sought 
on appeal.



REMAND

At the outset, the Board observes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
§ 7, subpart (a), 114 Stat. 2096, __ (2000).  See also, 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As such, this 
law is applicable to the issues currently before the Board.

The Board notes that while the RO applied the appropriate 
standard to the issue of whether new and material evidence 
had been submitted to reopen the veteran's previously denied 
claim for service connection for a seizure disorder, as 
outlined in its January 2000 rating decision, it did not 
discuss the application of that standard in its March 2000 
Statement of the Case nor in its June 2000 Supplemental 
Statement of the Case.  Both of those documents inform the 
veteran of his need to submit a well-grounded claim and the 
reason why the RO originally denied the claim for service 
connection for a seizure disorder.  Specifically, that the 
claimant had not submitted evidence of a well-grounded claim 
in that he had not supplied the RO with evidence of a 
relationship between his service and a current disability.  

Although the veteran received a copy of the January 2000 
rating decision outlining the appropriate standard of review, 
38 U.S.C.A. § 7105(d)(1) (West 1991) sets forth the 
requirements of a Statement of the Case.  Namely, the RO must 
supply the veteran with a summary of the evidence pertinent 
to the issue, a citation of the applicable laws and 
regulations, and the decision on each issue with a summary of 
the reasons for such decision.  Because the RO's Statement of 
the Case and subsequent Supplemental Statement of the Case 
failed to inform the veteran of the reason for the current 
denial, the issue of whether new and material evidence has 
been submitted to reopen the claim for service connection for 
a seizure disorder must be remanded for the RO to correct the 
above-described procedural error.  The Board finds this error 
to be particularly significant in light of the Veterans 
Claims Assistance Act of 2000.

Regarding the claim for service connection for a back 
disorder, a remand is required for compliance with the notice 
and duty to assist provisions contained in the Veterans 
Claims Assistance Act of 2000, as the RO denied that claim as 
not well grounded.  Specifically, the RO found that the 
veteran had not submitted evidence of an inservice injury nor 
of any medical nexus between his alleged inservice injury and 
a current disability.  Therefore, this matter requires 
further development and compliance with the Veterans Claims 
Assistance Act of 2000.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:


1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

2.  The RO should issue a Supplemental 
Statement of the Case outlining the 
evidence considered pertinent to the issue 
of whether the veteran has submitted new 
and material evidence to reopen the claim 
for service connection for a seizure 
disorder, the applicable laws and 
regulations, and the decision on the issue 
with a summary of the reasons for such 
decision.  The RO should limit its 
discussion to the issue of submission of 
new and material evidence unless it 
determines that the veteran has, in fact, 
submitted new and material evidence to 
reopen the claim.  If the claim is 
reopened, the RO should review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed as the 
claim for service connection for a seizure 
disorder was originally denied on the 
basis of the veteran not having submitted 
a well-grounded claim.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


